DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 16 December 2015. It is noted, however, that applicant has not filed a certified copy of the AU2015905218 application as required by 37 CFR 1.55.

Drawings
The drawings were received on 08 April 2022.  These drawings are acceptable.

Status of Claims
Claims 1-7, and 9-26 are presently under consideration and claim 8 remains cancelled by applicant’s amendments to the claims filed with the response dated 08 April 2022.
Applicant’s amendments to the claims have overcome the prior art rejection of the claims under Sun (WO 2015/027812A1 and this rejection is therefore withdrawn.
Applicant’s amendments to the claims have overcome the prior art rejections of the claims under the combination of Muchow et al (US 2009/0079161) in view of Kurose (JP 2012-131458) and this rejection is therefore withdrawn.

Reasons for Allowance
Claims 1-7, and 9-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The method of installation of a PV array of claim 1 recites the limitations: 
“the method including transporting the modules over ground to an installation location in the closed condition on the movable carriage, once at the installation location, securing the leading module in a stationary position by placing one of the parallel end edges of the leading module on a ground surface at the installation location and once the leading module is secured, moving the carriage relative to the leading module so that the carriage moves away from the leading module and the leading module pivots about the end edge of the leading module that is placed on the ground surface, and allowing the PV array to unfold from the carriage into the open condition”.
The prior art of Muchow et al (US 2009/0079161) discloses  a method of installation of a PV array in paras [0059]-[0065] and Figs. 3 and 21-22 solar panels 44 are foldable at their edges such as through hinges 49 allowing them to be folded into a closed pancake-type stack and opened for receiving light but does not explicitly disclose deploying these folded panels in the above method recited by claim 1. Muchow does however disclose in an alternate embodiment in Fig. 28 and paras [0083], [0088] where PV array 42 stored in the trailer 800 (movable carriage) can be deployed to the ground in one direction while the trailer 800 is moving in the opposite direction, however this embodiment is for a PV array that is deployed from a rolled orientation where the array is unwound to be deployed, but this embodiment and the embodiment of a hinged panel arrangement in Muchow do not disclose the combination of steps of “securing the leading module in a stationary position by placing one of the parallel end edges of the leading module on a ground surface at the installation location and once the leading module is secured, moving the carriage relative to the leading module so that the carriage moves away from the leading module and the leading module pivots about the end edge of the leading module that is placed on the ground surface, and allowing the PV array to unfold from the carriage into the open condition” as recited in claim 1. 
Kurose (JP 2012-131458 teaches deploying a PV array from a rearward traveling movable carriage, but the method of Kurose is for the deployment of solar cell panels in an orbital space-based PV array where the solar panels are unfolded from a guide track on the carriage  and thus does not teach the claim 1 limitation where “the leading module pivots about the end edge of the leading module that is placed on the ground surface” and thus does not make up for the deficiencies of Muchow.
As such, the prior art of record does not teach or make obvious each and every limitation of claim 1, and claim 1 and its dependent claims 2-7, 9-22 and 26 are found allowable over the prior art of record.
Claim 23 recites the limitations “the leading module and the trailing module facing in opposite directions and the intermediate modules alternating between facing in the direction of the leading module and the trailing module” and “a first ground surface engagement rail is connected to extend along a free end edge of the leading module and a second ground surface engagement rail is connected to extend along a free end edge of the trailing module and a third ground surface engagement rail is connected to extend along a connection between a pair of adjacent end edges of a pair of PV modules between the leading and trailing modules, the first, second and third ground surface engagement rails engaging a ground surface on which the PV array is installed in the open position”.
Sun (WO 2015/027812A1) teaches a deployable hinged solar panel arrangement, but the solar panels in Sun are designed to face in the same direction (See rectangular photovoltaic modules 10 in Figs. 1-3 and 11-12 facing same direction) and thus does not disclose where “the leading module and the trailing module facing in opposite directions and the intermediate modules alternating between facing in the direction of the leading module and the trailing module” as claimed in claim 23.
Newly cited art of Korman’848 (US 2015/0179848) teaches an array of deployable solar cell panels connected by hinges at their edges where adjacent panels face in opposite directions (Korman’848, [0035]-[0037], [0039]-[0041] Figs. 1-5) but Korman’848 does not explicitly teach the limitations of the ground surface engagement rails as recited in claim 23. Korman’848 instead teaches pad attach assemblies 30 (Figs. 9-10) that separately attach to the hinges 24 on the panels. One having ordinary skill in the art at the time of the invention would not have found sufficient teaching or motivation in the prior art of record to employ the claimed ground surface engagement rails as claimed over the disclosed pad attach assemblies in Korman’848.
Newly cited art of Forstmeier (DE 102010041128A1, see attached English machine translation for details) teaches an array of deployable solar cell panels connected by hinges at their edges where adjacent panels face in opposite directions (see Figs. 1-5) but also does not explicitly teach the limitations of the ground surface engagement rails as recited in claim 23. One having ordinary skill in the art at the time of the invention would not have found sufficient teaching or motivation in the prior art of record to employ the claimed ground surface engagement rails as claimed in the PV array of Forstmeier.
Wehril (US 2018/0087808) teaches an array of deployable solar cell panels connected by hinges at their edges where adjacent panels face in opposite directions (Figs. 1-3, 5, and 7) but does not explicitly teach the limitations of the ground surface engagement rails as recited in claim 23. Instead, Wehril employs bearing surfaces 27 that are placed on the ground and can be weighted down with stones (Wehril, Figs. 1-3, 5, and 7, [0070] [0075]-[0076]) but these bearing surface do not appear to be rails and they do not extend along the free end edges or adjacent end edges of the modules, rather they extend orthogonally to this direction (they extend in the deployment direction of the modules).  One having ordinary skill in the art at the time of the invention would not have found sufficient teaching or motivation in the prior art of record to employ the claimed ground surface engagement rails as claimed in the PV array of Wehril.

As such, the prior art of record does not teach or make obvious each and every limitation of claim 23, and claim 23 and its dependent claims 24-25 are found allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726